Citation Nr: 0600758	
Decision Date: 01/10/06    Archive Date: 01/19/06

DOCKET NO.  04-05 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder.  

2.  Entitlement to service connection for hypertension, 
asserted to be secondary to the service-connected diabetes 
mellitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel





INTRODUCTION

The veteran served on active military duty from April 1966 to 
February 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in Waco, 
Texas.  In that decision, the RO, in pertinent part, denied 
service connection for a respiratory disorder and for 
hypertension, asserted to be secondary to the 
service-connected diabetes mellitus.  Following receipt of 
notification of that determination, the veteran perfected a 
timely appeal with respect to the denial of the service 
connection claims.  

Also by the August 2003 rating action, the RO denied service 
connection for peripheral neuropathy of the upper, and lower, 
extremities, as secondary to the service-connected diabetes 
mellitus.  The notice of disagreement, which was received at 
the RO later in the same month, contained the veteran's 
expressed disagreement with the denial of these issues.  The 
statement of the case, which was issued in January 2004, also 
included the peripheral neuropathy claims.  Importantly, 
however, in the substantive appeal which was received at the 
RO in February 2004, the veteran explained that he only 
wished to appeal the issues of entitlement to service 
connection for a lung disorder and for hypertension, asserted 
to be secondary to the service-connected diabetes mellitus.  
He specifically stated that he wanted to "drop [the] rest of 
[the] issues from appeal."  Consequently, the issues of 
entitlement to service connection for peripheral neuropathy 
of the upper, and lower, extremities, as secondary to the 
service-connected diabetes mellitus, is not in appellate 
status before the Board at this time.  

The appeal of the claims for service connection for a 
respiratory disorder and for hypertension, asserted to be 
secondary to the service-connected diabetes mellitus, is 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  


REMAND

Respiratory Disorder

Available service medical records reflect treatment for upper 
respiratory infections in April and May 1966 as well as 
pharyngitis and bronchitis in September 1967.  Relevant 
private post-service medical records indicate treatment for 
allergic rhinitis and sinusitis in March 1993, an upper 
respiratory infection in February 1994, chronic sinusitis in 
June 1995, upper respiratory symptoms (including a cough and 
nasal congestion) in October 2001, and sinusitis in November 
2002.  

Most recently, at a VA examination conducted in October 2003, 
the veteran denied having any lung symptoms.  Further, the 
physical examination conducted at that time demonstrated that 
the veteran's lungs were clear.  Consequently, the examiner 
did not diagnose a respiratory disorder.  The claims folder 
contains no more recent relevant medical records.  

Importantly, however, after the October 2003 VA examination, 
and specifically in the substantive appeal which was received 
and associated with the claims folder in February 2004, the 
veteran expressed his desire to continue to pursue a claim 
for service connection for a respiratory disorder.  In 
pursuing this claim, the veteran, in essence, continues to 
assert that he has a current respiratory disorder associated 
with his active military duty.  

In view of the in-service, and post-service, episodes of 
respiratory treatment, the unavailability of the veteran's 
claims folder at the time of the October 2003 VA examination, 
and his continued respiratory complaints even after the VA 
evaluation, his representative requested (in a September 2005 
statement) that the Board remand his claim for service 
connection for a respiratory disorder to the RO to accord him 
an opportunity to undergo another VA examination.  The Board 
agrees.  See, Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (which holds that, where there is an in-service 
notation of a relevant abnormality, a medical opinion may be 
required to aid in substantiating the claim).  On remand, 
therefore, the veteran should be accorded a relevant VA 
examination to determine the nature, extent, and etiology of 
any respiratory disorder that he may have.  In addition, the 
pertinent VA examination conducted pursuant to this remand 
should include an opportunity for the examiner to review the 
veteran's claims folder.  

Hypertension, Asserted To Be Secondary To The 
Service-Connected Diabetes Mellitus

At the October 2003 VA examination, the veteran reported that 
his hypertension and diabetes mellitus were both initially 
diagnosed in 1990.  Based on this assertion, the examiner 
(who did not have access to the veteran's claims folder) 
concluded that the veteran's service-connected diabetes 
mellitus did not cause his hypertension because "enough time 
. . . [had not] elapsed."  

At a VA hypertension examination subsequently conducted in 
May 2004, the veteran reiterated his assertion that his 
hypertension and diabetes were initially diagnosed and placed 
under treatment at the same time but contended that such 
diagnoses occurred in 1997.  Following an interview with, and 
examination of, the veteran as well as a review of his claims 
folder, the examiner concluded that he was "not able to say 
that either [the veteran's] hypertension or [his] diabetes is 
secondary to the other."  In relevant part, the examiner 
explained that, when he discussed with the veteran the 
relevant medical evidence included in his claims folder 
(e.g., private medical reports dated between 2001 and 2002), 
the veteran asserted that some of his pertinent treatment 
records had not been forwarded to the RO and associated with 
his claims folder.  

Thereafter, in September 2004, additional private medical 
records were received and associated with the veteran's file.  
According to this additional evidence, a report of a February 
1993 treatment session indicates that the veteran had had a 
history of hypertension for the past 7 years.  Further, while 
the veteran was found to have borderline elevated glucose 
levels in March 1993 and June 1995, the first competent 
evidence of a diagnosis of diabetes mellitus is dated in May 
1999.  

According to the most recent supplemental statement of the 
case (SSOC) which was issued in November 2004, the RO has 
denied the veteran's claim for service connection for 
hypertension, asserted to be secondary to the 
service-connected diabetes mellitus, on the basis that the 
competent evidence of record indicates that the veteran's 
hypertension began prior to his service-connected diabetes 
mellitus.  Thus, the RO concluded that the later-originating 
diabetes could not have caused the hypertension.  

The Board acknowledges that the pertinent regulation provides 
that disability that is proximately due to, or the result of, 
a service-connected disease or injury shall be service 
connected and that, when service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2005).  Importantly, the 
United States Court of Appeals for Veterans Claims has also 
held that, when aggravation of a disease or injury for which 
service connection has not been granted is proximately due 
to, or is the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability, 
and no more, over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  

In the September 2005 statement, the veteran's representative 
discussed this law.  In addition, the representative asserted 
that, in the present case, the two VA examiners who examined 
the veteran during the current appeal both considered only 
the question of whether the veteran's service-connected 
diabetes mellitus caused his hypertension.  As the 
representative maintained, neither of these examiners 
discussed the question of whether the veteran's 
service-connected diabetes mellitus aggravated his 
hypertension.  See, Allen, 7 Vet. App. at 448.  

Thus, the representative requested that the Board remand this 
secondary service connection issue to the RO to accord the 
veteran an opportunity to undergo a VA examination which 
includes the examiner's opinion as to whether the veteran's 
service-connected diabetes mellitus aggravated his 
hypertension.  The Board agrees that, in view of the 
pertinent facts as discussed herein, a remand of the 
veteran's secondary service connection claim is necessary.  
On remand, therefore, the veteran should be accorded a VA 
examination to determine the etiology of his hypertension.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The AMC should ask the veteran to 
provide a list (including dates and 
locations) of all health care providers 
(VA and non-VA) who have rendered 
respiratory and hypertension treatment to 
him since May 2003.  After furnishing the 
veteran the appropriate release forms 
where necessary, the AMC should obtain 
the complete clinical records from each 
health care provider identified by the 
veteran.  All available reports not 
previously obtained should be associated 
with the veteran's claims folder.  

2.  Thereafter, the AMC should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination to determine 
the nature, extent, and etiology of any 
respiratory disorder that he may have.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  All indicated tests, 
including X-rays, should be conducted.  

All indicated tests should be conducted.  
Also, all pertinent respiratory 
pathology, which is found on examination, 
should be noted in the report of the 
evaluation.  Further, the examiner should 
express an opinion as to whether there is 
a 50 percent probability or greater that 
any diagnosed respiratory disorder is 
associated with the veteran's active 
military duty, including the in-service 
episodes of treatment for upper 
respiratory infections in April and May 
1966 and pharyngitis and bronchitis in 
September 1967.  

3.  In addition, the RO should make 
arrangements for the veteran to be 
afforded a pertinent VA examination to 
determine the nature, extent, and 
etiology of his hypertension.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  All indicated tests should 
be conducted.  

All pertinent hypertensive pathology, 
which is found on examination, should be 
noted in the report of the evaluation.  
In addition, the examiner should indicate 
whether there is a 50 percent probability 
or greater that any diagnosed 
hypertension found on examination was 
caused, or aggravated, by the 
service-connected diabetes mellitus.  If 
aggravation is found, the examiner should 
specify what measurable degree of current 
hypertension represents a permanent 
increase in its severity caused by the 
service-connected diabetes mellitus.  

4.  The RO should then re-adjudicate the 
issues of entitlement to service 
connection for a respiratory disorder and 
entitlement to service connection for 
hypertension, asserted to be secondary to 
the service-connected diabetes mellitus.  
If the decisions remain in any way 
adverse to the veteran, he and his 
representative should be provided with an 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issues on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  

 
 
 
 


